               Case 4:21-cv-03551-DMR Document 16 Filed 07/26/21 Page 1 of 5




 1 Paul R. Cort, State Bar No. 184336                  Zachary Fabish, State Bar No. 247535
   Earthjustice                                        Sierra Club
 2 50 California Street                                50 F Street, NW, 8th Floor
   San Francisco, CA 94111                             Washington, DC 20001
 3
   Tel: 415-217-2000/Fax: 415-217-2040                 (202) 675-7917
 4 pcort@earthjustice.org                              zachary.fabish@sierraclub.org

 5 Kathleen Riley, Pro Hac Vice                        Counsel for Plaintiff Sierra Club
   Neil Gormley, Pro Hac Vice
 6 Earthjustice                                        Hayden Hashimoto, State Bar No. 325150
   1001 G St NW, Suite 1000                            Clean Air Task Force
 7
   Washington, DC 20001                                114 State St., 6th Floor
 8 Tel: 202-667-4500/Fax: 202-667-2356                 Boston, MA 02109
   kriley@earthjustice.org                             (808) 342-8837
 9 ngormley@earthjustice.org                           hhashimoto@catf.us
10 Counsel for Plaintiffs Downwinders at Risk,         Counsel for Plaintiff Clean Wisconsin
   Sierra Club, Center for Biological Diversity,
11
   Air Alliance Houston, Texas Environmental
12 Justice Advocacy Services, Appalachian
   Mountain Club, Earthworks, Natural
13 Resources Defense Council, and
   Environmental Defense Fund
14

15
   JEAN E. WILLIAMS
16 Acting Assistant Attorney General
   Environment and Natural Resources Division
17
   DAVID D. MITCHELL (IL Bar No. 6302250)
18 United States Department of Justice
   Environment & Natural Resources Division
19 Environmental Defense Section
   P.O. Box 7611
20 Washington, DC 20044
   Telephone: (202) 514-0165
21 Fax: (202) 514-8865
   E-mail: david.mitchell@usdoj.gov
22
   Counsel for Defendant
23

24

25

26

27
     Stipulation to Continue Initial Case Management
28 Conference and Associated Deadlines and Order (As
     Modified) Case No. 4:21-cv-3551                                                            1
               Case 4:21-cv-03551-DMR Document 16 Filed 07/26/21 Page 2 of 5




 1                                      UNITED STATES DISTRICT COURT

 2                                   NORTHERN DISTRICT OF CALIFORNIA

 3                                                OAKLAND DIVISION

 4
      DOWNWINDERS AT RISK, et al.,
 5                                                                Case No. 4:21-cv-3551-DMR
                       Plaintiffs,
 6                                                                STIPULATION TO CONTINUE
                             v.                                   INITIAL CASE MANAGEMENT
 7                                                                CONFERENCE AND ASSOCIATED
      MICHAEL S. REGAN, in his official capacity as               DEADLINES AND ORDER (AS
 8
      Administrator of the United States Environmental            MODIFIED)
 9    Protection Agency,
10                     Defendant.
11

12

13           Pursuant to Civil L.R. 6-1(b), Plaintiffs, Downwinders at Risk, et al., and Defendant, United
14 States Environmental Protection Agency Administrator Michael S. Regan (together, “the Parties”)

15 stipulate to continue the Initial Case Management Conference to October 20, 2021 and reschedule the

16 associated deadlines accordingly. The Initial Case Management Conference is currently scheduled for

17 August 18, 2021. The Parties are engaged in settlement discussions to resolve this case. The Parties

18 believe that the stipulated extension will allow sufficient time to continue settlement discussions and, if

19 possible, reach a tentative agreement for a proposed consent decree prior to October 20, 2021.

20           The Parties previously stipulated to extending the responsive pleading deadline in this case to

21 September 20, 2021 (Dkt. No. 14). There have been no other time modifications.
            THEREFORE, the Parties stipulate to and request that the Court enter an order continuing the
22
   Initial Case Management Conference to October 20, 2021 at 1:30 PM, or to such later date that is
23
   convenient for the Court, and continuing the associated deadlines as follows:
24

25

26

27
     Stipulation to Continue Initial Case Management Conference
28 and Associated Deadlines and Order (As Modified)
     Case No. 4:21-cv-3551                                                                             2
               Case 4:21-cv-03551-DMR Document 16 Filed 07/26/21 Page 3 of 5




 1                Activity                  Current Date/Deadline                  New Date/Deadline
 2        Rule 26(f) Conference                  July 28, 2021            No later than 21 days prior to the
                                                                          Initial Case Management Conference
 3          ADR Certification                    July 28, 2021            No later than 21 days prior to the
                                                                          Initial Case Management Conference
 4
         Joint Case Management                 August 11, 2021            No later than 7 days prior to the
 5       Conference Statement &                                           Initial Case Management Conference
            Initial Disclosures
 6

 7

 8                                                      Respectfully submitted,

 9 Dated:      July 26, 2021                            /s/ with permission
                                                        Kathleen Riley, Pro Hac Vice
10                                                      Neil Gormley, Pro Hac Vice
                                                        Paul R. Cort
11                                                      Earthjustice
12
                                                        Counsel for Plaintiffs Downwinders at Risk,
13                                                      Sierra Club, Center for Biological Diversity,
                                                        Air Alliance Houston, Texas Environmental
14                                                      Justice Advocacy Services, Appalachian
                                                        Mountain Club, Earthworks, Natural
15                                                      Resources Defense Council, and
16                                                      Environmental Defense Fund

17                                                      /s/ with permission
                                                        Hayden Hashimoto
18                                                      Clean Air Task Force
19
                                                        Counsel for Plaintiff Clean Wisconsin
20
                                                        /s/ with permission
21                                                      Zachary M. Fabish
                                                        Sierra Club
22
                                                        Counsel for Plaintiff Sierra Club
23

24

25

26

27
     Stipulation to Continue Initial Case Management Conference
28 and Associated Deadlines and Order (As Modified)
     Case No. 4:21-cv-3551                                                                              3
               Case 4:21-cv-03551-DMR Document 16 Filed 07/26/21 Page 4 of 5




 1                                                      JEAN E. WILLIAMS
                                                        Acting Assistant Attorney General
 2                                                      Environment and Natural Resources Division
 3
     Dated: July 26, 2021                               /s/
 4                                                      DAVID D. MITCHELL
                                                        United States Department of Justice
 5                                                      Environment and Natural Resources Division
                                                        Environmental Defense Section
 6
                                                        Counsel for Defendant
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     Stipulation to Continue Initial Case Management Conference
28 and Associated Deadlines and Order (As Modified)
     Case No. 4:21-cv-3551                                                                           4
               Case 4:21-cv-03551-DMR Document 16 Filed 07/26/21 Page 5 of 5




 1                                             ORDER (AS MODIFIED)

 2           Pursuant to stipulation and for good cause shown, the following dates and deadlines established

 3 by the Court’s May 13, 2021 Order (Dkt. No. 8) are continued as follows:

 4

 5                Activity                  Current Date/Deadline                   New Date/Deadline
 6        Rule 26(f) Conference                  July 28, 2021                      September 29, 2021

 7          ADR Certification                    July 28, 2021                      September 29, 2021
 8
         Joint Case Management                 August 11, 2021                        October 13, 2021
 9      Conference Statement &
            Initial Disclosures
10      Initial Case Management          August 18, 2021 1:30 P.M.               October 20, 2021 1:30 P.M. by
                Conference                                                       Zoom video conference
11

12           IT IS SO ORDERED AS MODIFIED.
13
                                                                              ISTRIC
                                                                         TES D      TC
14   DATED:        July 26, 2021                                       TA



                                                                                           O
                                                                   S




                                                                                            U
                                                                ED




15



                                                                                             RT
                                                                                    DERED
                                                            UNIT




                                                                              O O R
16
                                                                      IT IS S    DIFIED
                                                                         AS MO
                                                                                                   R NIA
17

                                                                                      M. Ryu
                                                            NO




18                                                                             onna
                                                                                                  FO
                                                                       Judge D
                                                                  _______________________
                                                              RT




19
                                                                                             LI


                                                                  DONNA M. RYU
                                                                    ER
                                                                  H




                                                                                            A




20                                                                United                     C
                                                                       NStates Magistrate Judge
                                                                                           F
                                                                          D IS T IC T O
                                                                                R
21

22

23

24

25

26

27

28
     Stipulation to Continue Initial Case Management Conference
     and Associated Deadlines and Order (As Modified)
     Case No: 4:21-cv-3551-DMR
